El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En un procedimiento ejecutivo sumario, la Corte de Dis-trito de Mayagüez ordenó la •cancelación del asiento o anota-ción preventiva de un embargo librado por la Corte de Dis-trito de Ponce. El Registrador de San Germán se negó a cancelar el asiento fundándose en que la Corte de Distrito, de Mayagüez carecía de jurisdicción para ordenar la cance-lación.
El artículo 84 de la Ley Hipotecaria dispone:
“Será, competente para ordenar la cancelación de una anotación preventiva o su conversión en inscripción definitiva, el juez o tribunal que la haya mandado hacer o el que le haya sucedido legal-mente en el conocimiento del negocio que diera lugar a ella. ’ ’
El artículo 125, tal cual fué enmendado en 1912 (Leyes de ese año, página 68), dispone la cancelación de gravámenes secundarios, incluyendo las anotaciones de embargo, a la pre-*665sentación de la correspondiente orden de la corte en que se haya ejecutado un gravamen hipotecario preferente.
Interpretando conjuntamente estos dos artículos, no po-demos convenir con el registrador de la propiedad en que la Corte- de Distrito de Mayagüez carecía de facultad para or-denar la cancelación de que se trata.

Debe revocarse ¡a nota recurrida.